ORDER

PER CURIAM.
AND NOW, this 19th day of April, 1996, upon consideration of petitioner’s emergency motion for a stay of execution pending the filing and resolution of a petition for a writ of certiorari, IT IS HEREBY ORDERED that petitioner’s application is GRANTED and his execution will be stayed until the United States Supreme Court either denies his petition for writ of certiorari from this Court’s ruling in Commonwealth v. Wharton, 542 Pa. 83, 665 A.2d 458 (1995), or, if the writ of certiorari is granted on this case, until the United States Supreme Court issues a ruling or opinion on the merits following argument disposing of the matter.